                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

SUNSHINE VAN BAEL                                                       CIVIL ACTION

VERSUS                                                                       No. 18-6873

UNITED HEALTHCARE                                                            SECTION I
SERVICES, INC.

                                 ORDER & REASONS

      Before the Court is plaintiff Sunshine Van Bael’s (“Van Bael”) motion1 for

reconsideration of the Court’s order 2 denying her motion to continue the trial and

extend deadlines and her motion to extend discovery deadlines. 3 For the following

reasons, the motion is denied.

      Van Bael waited until after the Court denied her motions to then explain the

categories of permissible discovery in ERISA cases and to argue that Dr. Posas’s

(“Posas”) deposition falls within one of those categories. Van Bael argues that she



1 R. Doc. No. 59.
2 R. Doc. No. 58.
3 Van Bael makes no mention of the legal standard for motions for reconsideration.

Federal Rule of Civil Procedure 54(b) provides that “any order . . . that adjudicates
fewer than all the claims or the rights and liabilities of fewer than all the parties . . .
may be revised at any time before the entry of a judgment adjudicating all the claims
and all the parties’ rights and liabilities.”

“Under Rule 54(b), ‘the trial court is free to reconsider and reverse its decision for any
reason it deems sufficient, even in the absence of new evidence or an intervening
change in or clarification of the substantive law.’” Austin v. Kroger Tex., L.P., 864
F.3d 326, 336 (5th Cir. 2017) (quoting Lavespere v. Niagara Mach. & Tool Works, Inc.,
910 F.2d 167, 185 (5th Cir. 1990), abrogated on other grounds, 37 F.3d 1069 (5th Cir.
1994)). Nonetheless, “[t]he power to reconsider or modify interlocutory rulings ‘is
committed to the discretion of the district court . . . .’” Id. at 337 (quoting Sant Annes
Dev. Co., Inc. v. Trabich, 443 F. App’x 829, 832 (4th Cir. 2011)).
should be allowed to depose Posas about a telephone call he had with a United

Healthcare doctor, Dr. Eshelman (“Eshelman”), in which Eshelman allegedly refused

to allow Posas to submit references to clinical trial studies related to one of Van Bael’s

claims. 4

       First, Van Bael argues that Posas’s deposition testimony will provide evidence

that United Healthcare failed to establish and maintain a reasonable claims

procedure. She cites a portion of ERISA to demonstrate that United Healthcare

violated the law by refusing to permit Posas to submit the clinical trial studies.

According to Van Bael, the statute requires that a claims procedure, among other

things, “[p]rovide claimants the opportunity to submit written comments [and]

documents.” 5 However, as United Healthcare points out, the cited portion sets forth

criteria for procedures related to appeals of adverse benefit determinations. See 29

U.S.C. § 2560.503–1(h)(2). The telephone call between Posas and Eshelman occurred

before Van Bael filed her administrative appeal. 6 Moreover, Van Bael admits that

she later submitted the clinical trial studies to United Healthcare at the

administrative appeal level. 7

       Van Bael also argues that Posas’s deposition testimony combined with the

clinical trial studies will provide evidence that “[t]he studies and information in



4 See R. Doc. No. 59-1, at 1–3.
5 Id. at 2.
6 See R. Doc. No. 50-14, at 1 (Posas’s notes on the telephone call with Eshelman, which

are dated October 4, 3017). According to Van Bael’s memorandum in support of her
motion for partial summary judgment, she filed her appeal on March 2, 2018. R. Doc.
No. 50-1, at 2.
7 R. Doc. No. 59-1, at 2.



                                            2
[United Healthcare’s] [pertinent] medical policy are outdated and contradictory.” 8

Again, Van Bael contends that she submitted the clinical trial studies on appeal. 9 As

to the deposition testimony, she states that such evidence will further support her

argument that United Healthcare failed to establish and maintain a reasonable

claims procedure because they denied one of her claims based on this “outdated” and

“contradictory” policy. 10 However, “[a] plan participant is not entitled to a second

chance to produce evidence demonstrating that coverage should be afforded.” Crosby

v. La. Health Serv. & Indem. Co., 647 F.3d 258, 263 (5th Cir. 2011). The Fifth Circuit

“prohibits the admission of evidence to resolve the merits of the coverage

determination—i.e. whether coverage should have been afforded under the plan—

unless the evidence is in the administrative record.” Id.

       Instead of explaining to the Court how her request falls within the ambit of

Crosby’s categories of permitted discovery, Van Bael simply quoted Crosby and bolded

a portion of the quote. 11 The bolded text is a list of categories for which discovery may

be allowed in an ERISA case. The only category that might possibly encompass Van

Bael’s request to depose Posas so that he can testify as to the “outdated” and

“contradictory” nature of one of United Healthcare’s policies is the category of

discovery for the purposes of questioning “whether the plan administrator complied




8 Id.
9
  Id.
10 Id. at 3.
11 See id.



                                            3
with ERISA’s procedural regulations.” Crosby, 647 F.3d at 263 (emphasis added). But

United Healthcare is the claims administrator, not the plan administrator.

           Finally, Van Bael argues that the deposition testimony will serve as evidence

that Tulane has a conflict of interest because United Healthcare “flat out refused to

permit Dr. Posas to submit scientific evidence supporting a recommended

procedure.” 12 Van Bael does not explain what testimony Posas might plausibly give

that would demonstrate that Tulane has such a conflict of interest. Van Bael contends

that the conflict stems from United Healthcare’s refusal to allow Posas to provide

Eshelman with the clinical trial studies; however, Van Bael does not need Posas’s

testimony to establish that fact. The Court will not allow Van Bael to depose Posas

as part of a fishing expedition.

           Moreover, in its order denying Van Bael’s motions for a continuance and an

extension of deadlines, the Court rejected Van Bael’s argument that she needs

additional time to depose Posas. Van Bael asserted that, although Posas was

available for a deposition on November 16, 2018, her counsel was unavailable.

However, the Court noted that Van Bael has two attorneys listed as her counsel of

record. Van Bael has yet to explain why the other listed attorney was unable to depose

Posas on November 16th, especially when Van Bael’s counsel knew that the deadline

for completing discovery and filing motions for summary judgment was November

19th. The Court reiterates the fact that Van Bael has failed to demonstrate good

cause for a continuance or an extension of deadlines.



12   Id.

                                             4
      Van Bael also asserts that the United States Magistrate Judge ordered United

Healthcare to respond to certain discovery requests and that those requests are still

outstanding. 13 This is the first time that Van Bael has brought the Magistrate Judge’s

order to this Court’s attention. Furthermore, Van Bael is incorrect: the Magistrate

Judge has not yet issued any such order, and it appears that the parties are awaiting

an order from the Magistrate Judge. 14 Nevertheless, until the Court has before it a

motion to supplement the record based on outstanding discovery responses, which

responses may or may not be relevant to the pending motions for summary judgment

or trial, the Court declines to reconsider its decision denying Van Bael’s motions.

      Van Bael will, however, be granted three working days from the date of her

receipt of the outstanding discovery responses that United Healthcare is ordered to

produce, to supplement in the record her pending motion for partial summary

judgment and her response to United Healthcare’s motion for summary

judgment.

      Accordingly,

      IT IS ORDERED that the motion for reconsideration is DENIED.

      IT IS FURTHER ORDERED that Van Bael shall, if necessary, file into the

record a supplement to her motion for partial summary judgment and/or her response

to United Healthcare’s motion for summary judgment within three working days of




13Id. at 4.
14See R. Doc. No. 39, at 1 (the Magistrate Judge’s November 7, 2018 minute
entry, which notes that counsel argued United Healthcare’s motion for a
protective order limiting discovery and that “[t]he Court shall issue an order”).

                                          5
the date she receives the discovery responses that the Magistrate Judge orders

United Healthcare to produce.

      New Orleans, Louisiana, December 5, 2018.




                                    _______________________________________
                                              LANCE M. AFRICK
                                     UNITED STATES DISTRICT JUDGE




                                      6
